DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2010/0260468 by Khatib et al.

Regarding claim 1, a method of editing a video, comprising: 
converting a to-be-edited video comprising a plurality of frames into an image sequence comprising a plurality of images, wherein a resolution of each image in the image sequence is lower than a resolution of a corresponding frame in the to-be-edited video (paragraph 0035, paragraph 0040 teaches “The stream size may be set manually by a user or negotiated automatically between the server and the client, and may be changed dynamically as the client's processing resources for playback rise and fall. The stream size may be adjusted by changing the horizontal-by-vertical resolution of the video image displayed at the client, by changing the frame rate of the displayed video, and/or by changing the type and level of compression used to encode the video. The bandwidth of an audio portion of the stream may be similarly adjusted. And, as mentioned above, the client may request different sizes and qualities of streaming data from the server to better perform various editing tasks.”, paragraph 0051 teaches “In one embodiment, the server renders a timeline in accordance with the frame rate and resolution currently being used by a user. In another embodiment, the server renders the timeline at a maximum allowable frame rate and resolution, and the server reduces the size of the render to the user's requested size and frame rate upon streaming. In this embodiment, the server need not re-render the timeline if the user reconfigures the client to display the stream at a different size and/or frame rate.” Herein, client have options to change image resolution.); 
generating a script of editing the to-be-edited video based at least in part on selecting and editing at least some of the plurality of images in the image sequence (in addition to discussion above, paragraph 0029, teaches “In one embodiment, the client includes editing graphical user interface ("GUI") 210 for accepting the user's editing commands. The commands entered by the user may be transmitted back to the server, which collects the commands in an edited media project file 212 and adjusts the outgoing media stream accordingly. Neither the entire original media file nor any entire reduced-size version thereof need be transmitted to the client, and the client itself may not process any editing commands.”, paragraph 0036 teaches “This "time-based object" may contain all of the information relevant to the user's alterations and edits, including, for example, the name of the source file or files, the number of layers, the placement of the source files on the layers, crops, cuts, edits, and similar information. A separate time-based object may be created for each of the user's editing projects and for the projects of other users.”, paragraph 0038 teaches “For example, a television news station may broadcast an edited news story directly from the server using only the original source media and the editing information contained in the time-based object.”, paragraph 0039 teaches “The original layer information may be maintained at the client and/or at the server, and if the client edits an existing layer, the layer information is updated and the server adjusts the layer data sent to the client accordingly.”, paragraph 0050, herein, command and information refers as script); 
displaying a preview of editing effects based on the script (in addition to discussion above, fig. 4, paragraph 0041-0042 teaches “FIG. 4 illustrates snapshot 408 of an editing session wherein three video clips, depicted on layers V1-V3, are cropped and positioned side-by-side in the upper-right EDIT window. An unedited version of one of the clips is shown in the upper-center SOURCE window. Moreover, FIG. 4 illustrates that different thin clients (i.e., different interfaces) may edit the same media using the same editing server”. Fig. 4 shows editing effects on the display); and 
sending the script to a server computing device in response to determining the preview satisfies requirements, wherein the to-be-edited video is processed by the server computing device based on the script of editing the to-be edited video (in addition to discussion above, paragraph 0029, teaches “In one embodiment, the client includes editing graphical user interface ("GUI") 210 for accepting the user's editing commands. The commands entered by the user may be transmitted back to the server, which collects the commands in an edited media project file 212 and adjusts the outgoing media stream accordingly.).

Regarding claim 2, the method wherein the sending the script of editing the to-be-edited video to a server computing device further comprises: processing the script into a plurality of character strings; and uploading the plurality of the character strings to the server computing device (in addition to discussion above, paragraph 0029, teaches “In one embodiment, the client includes editing graphical user interface ("GUI") 210 for accepting the user's editing commands. The commands entered by the user may be transmitted back to the server, which collects the commands in an edited media project file 212 and adjusts the outgoing media stream accordingly. Neither the entire original media file nor any entire reduced-size version thereof need be transmitted to the client, and the client itself may not process any editing commands.”, paragraph 0036 teaches “This "time-based object" may contain all of the information relevant to the user's alterations and edits, including, for example, the name of the source file or files, the number of layers, the placement of the source files on the layers, crops, cuts, edits, and similar information. A separate time-based object may be created for each of the user's editing projects and for the projects of other users.”, paragraph 0038 teaches “For example, a television news station may broadcast an edited news story directly from the server using only the original source media and the editing information contained in the time-based object.”, paragraph 0039 teaches “The original layer information may be maintained at the client and/or at the server, and if the client edits an existing layer, the layer information is updated and the server adjusts the layer data sent to the client accordingly.”, paragraph 0050, herein, command and information refers as script which uploaded to the server).

Regarding claim 3, the method further comprising: selecting and editing the at least some of the plurality of images in the image sequence based on at least one editing track, wherein the at least one editing track comprises a time axis and a cursor of specifying a time point on the time axis (in addition to discussion above, fig. 3-5, paragraph 0041 teaches “A portion of the timeline may be selected by a user, as depicted in the GUI by a lightened area of the layer display, and an editing operation may be applied to the selected portion.” Figs shows editing track).

Regarding claim 4, the method further comprising: obtaining target material from a material library, wherein the at least some of the plurality of images in the image sequence are edited using the target material; associating the target material with corresponding images based on corresponding time points on the time axis; and generating the script of editing the to-be-edited video based on the target material and the at least some of the plurality of images in the image sequence (in addition to discussion above, paragraph 0029, teaches “In one embodiment, the client includes editing graphical user interface ("GUI") 210 for accepting the user's editing commands. The commands entered by the user may be transmitted back to the server, which collects the commands in an edited media project file 212 and adjusts the outgoing media stream accordingly. Neither the entire original media file nor any entire reduced-size version thereof need be transmitted to the client, and the client itself may not process any editing commands.”, paragraph 0036 teaches “This "time-based object" may contain all of the information relevant to the user's alterations and edits, including, for example, the name of the source file or files, the number of layers, the placement of the source files on the layers, crops, cuts, edits, and similar information. A separate time-based object may be created for each of the user's editing projects and for the projects of other users.”, paragraph 0038 teaches “For example, a television news station may broadcast an edited news story directly from the server using only the original source media and the editing information contained in the time-based object.”, paragraph 0039 teaches “The original layer information may be maintained at the client and/or at the server, and if the client edits an existing layer, the layer information is updated and the server adjusts the layer data sent to the client accordingly.”, paragraph 0050, herein, command or information refers as target material).

Regarding claim 5, the method further comprising: performing at least one processing operation on the at least some of the plurality of images based on user input, wherein the at least one processing operation comprises a redo operation or an undo operation (in addition to discussion above, paragraph 0049 teaches “In one embodiment, once the client is back on-line, the user is given a choice between restoring the crashed session, reverting to a saved session, or starting a new session.”).

Regarding claim 6, the method wherein the at least one editing track comprises a preview window layer, a video layer, and an audio layer, wherein the preview window layer and the video layer are rendered synchronously (in addition to discussion above, paragraph 0041-0042, fig. 4 shows all layers are rendered synchronously).

Regarding claim 7, the method further comprising: adding one or more audio effects based on user input using the audio layer (in addition to discussion above, paragraph 0030 teaches “The beginning and end of each clip may be accompanied by a transition effect, for example, a fade. The rest of the session plays accordingly”, paragraph 0041 teaches “Each audio or video clip may be accompanied by transition effects, such as fades or wipes, depicted in the GUI by black-and-white rectangles at the beginning or end of each clip. A portion of the timeline may be selected by a user, as depicted in the GUI by a lightened area of the layer display, and an editing operation may be applied to the selected portion.”).

Claim 8 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition to discussion above, paragraph 0046 teaches processor, paragraph 0047 teaches memory).
Claim 9 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 10 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 11 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 12 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 13 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 16 is rejected for the same reason as discussed in the corresponding claim 2 above.
Claim 17 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 19 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 7 above.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484